IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
STATESVILLE DIVISION

UNITED STATES OF AMERICA

Vv.
CIVIL NO. 5:21-ev-00053

STATES CURRENCY SEIZED FROM
JERMAINE LYDELL SANDERS ON
NOVEMBER 16, 2020, IN

)
)
)
)
APPROXIMATELY $16,761 IN UNITED __)
)
)
)
MOORESVILLE, NORTH CAROLINA )

VERIFIED CLAIM OF JERMAINE LYDELL SANDERS
Claimant, Jermaine Lydell Sanders, hereby files this verified claim to the Sixteen
Thousand Seven Hundred and Sixty-One Dollars ($16,761.00) in United States currency that is
the subject of this action. By this verified claim, Claimant shows the following:
1. Claimant is an individual residing at Waterbury, Connecticut (full address
redacted pursuant to Section LI(D)(1)(e) of the Administrative Procedures Governing Filing and

Service.By Electronic Means).

2. At all times relevant to Defendant’s seizure, Claimant was the owner in whose
possession the Defendant was in. The defendant funds were illegally seized from Claimant’s
vehicle, hence possession, in violation of Claimant’s 4“ Amendment and other constitutional
rights, on November 15, 2020 by the Mooresville Police Department in the town of Mooresville,

North Carolina.

Bi The defendant funds: were made the subject of a state court in rem proceeding
filed by Claimant on November 19, 2020; are within the Iredell County District Court of North

Carolina’s in rem jurisdiction; and remain so presently.

Case 5:21-cv-00053-KDB-DCK Document 6 Filed 04/13/21 Page 1 of 2
4. Per order of the above-stated North Carolina court, Defendant is entitled to return
of the defendant currency, and hereby asserts the right to defend against the instant forfeiture

action and to recover the defendant currency.

De A copy of Claimant’s complete administrative claim, which was timely filed with
the U.S. Customs and Border Protection (“CBP”) agency-the agency that adopted the seizure
underlying the instant action-is attached hereto at Exhibit A. Presumably, the Plaintiff received
Claimant’s administrative claim as a part of the CBP’s transfer of its file to Plaintiff for filing of

the instant forfeiture action.

Verification. I, Jermaine Lydell Sanders, Claimant, under penalty of perjury
under the laws of the United States of America, verify that the foregoing statements are true and

correct to the best of my knowledge.

This the 5th day of April, 2021.

Se nemaine. sand ery

Jermaine Lydell Sanders

Case 5:21-cv-00053-KDB-DCK Document 6 Filed 04/13/21 Page 2 of 2
